DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17th, 2021.
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on November 17t, 2021 is acknowledged.  The traversal is on the ground(s) that there should be no undue burden on the Examiner as both inventions require an extension assembly, a central rod and an operating handle.  This is not found persuasive because, the method (the invention of Group II) additionally requires the spinal implant, which requires additional searching in A61F2/44-4495, which is not required by the operating instrument (the invention of Group I).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the rotating element" in lines 1-2 and “the opposite direction along the long axis of the central rod” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outside of the joining unit" in line 2 and “the outside of the rotating element” in line 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitations "the front end of the fixing element" in line 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0258600). 	Regarding claim 1, Tseng et al. disclose an operating instrument for a spinal implant, the spinal implant comprising a first part and a second part, the operating instrument comprising: an extension assembly comprising an outer sleeve (311), wherein one end of the outer sleeve has a connecting portion (311a) connected with the first part of the spinal implant (e.g. ¶47); a central rod (see figure below) inserted into the outer sleeve, one end of the central rod being connected with the second part of the spinal implant (figure 16B); and an operating handle comprising a fixing element (350); a rotating element (340), wherein the rotating element is sleeved on the outside of the fixing element (figures 16A-16B); and a pushing element (see figure below) connected with the central rod, the rotating element being pressed against the pushing element, wherein the rotating element is rotated to cause the pushing clement to move along the long axis of the central rod, and the central rod is driven to drive the second part to move (¶55), thereby changing the distance between the second part and the first part so as to expand the spinal implant (¶55). 	Tseng et al. teach a male and female engagement between the fixing element (350) and the rotating element (340) as there is a ribbed or threaded portion on each that engage one another (figures 9A. 12A-13B, 16A-16Bm 17A-17B), but fails to expressly teach or disclose the male and female engagement is an outer thread on the fixing element and an inner thread on the rotating element that correspond to each other.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the male and female ribbed engagement between the fixing element and the rotating element to be corresponding inner and outer threads as they are known .

s 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2017/0258600) in view of Gregory (US 2020/0253619). 	Regarding claim 8, Tseng et al. disclose the operating handle (340 + 350) is adjacent to the joining unit (see figure below), but fails to expressly teach or disclose the operating handle has at least one movement marker, and the movement marker is disposed on the side of the operating handle close to the joining unit.  
 	Gregory discloses an operating handle (90) having at least one movement marker (95, figures 9B, 9D) that is disposed on a side of the handle close to a joining unit (100) (figure 19).   The markings aid in determining the proper location of the tool at the target site (¶64).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the operating instrument of Tseng et al. to include at least one movement marker disposed on a side of the handle close to a joining unit as taught by Gregory as the markings aid in determining the proper location of the tool at the target site.
 	Regarding claim 9, Tseng et al. in view of Gregory disclose the extension assembly further comprises an indicator (20d, figures 3A, 3D, 19 of Gregory), and the indicator indicates the moving distance of the central rod (¶54 of Gregory).
 	Regarding claim 10, Tseng et al. in view of Gregory disclose the indicator is disposed on the outside of the joining unit and has a tip (20d, is a tip of Gregory), the movement marker is disposed on one end of the rotating element adjacent to the joining unit, and the tip extends from the joining unit to the outside of the rotating element (figure 19 of Gregory).   	Regarding claim 11, Tseng et al. in view of Gregory disclose the operating handle comprises a plurality of the movement markers (95’s, figures 9B, 9D of Gregory) and the rotating element is rotated to move the tip to overlap with one of the movement markers (¶54 of Gregory).

    PNG
    media_image1.png
    508
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    931
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    357
    669
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art expressly teaches or renders obvious “the operating instrument comprises a retracting element mounted in the assembly hole and engaged with the fixing part of the central rod”.
 	Claims 4-6 are allowable based upon their dependency from claim 3.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775